DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites optional ranges which cast doubt on exactly what applicant wishes to claim. Claims 6-8 recite the aminopolysiloxanes in terms of their solids contents. Is this the solids content of the material which is dosed into the fabric conditioning composition? If so, it will not be the solids content after dosing. The examiner takes the position that a suitable aminopolysiloxane of any initial solids level would be suitable provided that it is present at 0.5-40% by weight in the ultimate composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 12, 14, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., US 5,346,642. See Examples 2A and 2C at col. 11, which disclose compositions comprising 2.50% by weight and 1.50% by weight, respectively, of Aminosilicone A. Suitable aminosilicones are described at the bottom of col. 2, and this aminosilicone may be assumed to conform to the disclosed structure, in the absence of evidence to the contrary. The compositions are described as emulsions (abstract, line 3). These compositions contain in excess of 70% of water, so the water limitation of claim 4 is considered to be met. Sodium citrate is a chelant. Note the presence of perfume. Paraffin wax is or may be synthetic, as it arises from Fischer-Tropsch polymerization of coal gas. Polyethylenes terminate, or may terminate in double bonds, depending on synthetic conditions. As all of the limitations of the claims have been met, the disclosure constitutes anticipation.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US 5,346,642. The reference discloses fiber conditioning compositions, preferably shampoos, which are emulsions or dispersions containing a surfactant, a water insoluble fiber conditioning agent, a long-chain, saturated primary alcohol or derivative thereof and an aqueous medium (abstract). Most preferred insoluble conditioning agents are the aminosilicones depicted at the bottom of col. 2. Such . 

In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN R HARDEE/Primary Examiner
Art Unit 1761